917 F.2d 1304
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sylvester COPELAND, Plaintiff-Appellant,v.Thomas Lewis, Housing Director;  Detroit Police Department;Jowa Security Guard Service, Defendants-Appellees.
No. 90-1383.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1990.

1
Before RALPH B. GUY, Jr. and BOGGS, Circuit Judges;  and BERTELSMAN, District Judge.*

ORDER

2
Sylvester Copeland appeals an order of the district court which dismissed his civil rights action.  He now moves for the appointment of counsel.  Upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary damages and injunctive relief, Copeland filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the United States District Court for the Eastern District of Michigan.  As the basis of his cause of action, he alleged that he had resided in a public housing development in Detroit.  Copeland further alleged that at various times defendants had subjected him to repeated instances of mental and physical abuse.  Defendants subsequently sought dismissal of the complaint by means of a motion for summary judgment.  After consideration of Copeland's response, a magistrate recommended granting the motion.  Despite Copeland's objections, the district court concurred and dismissed the complaint.  Copeland then filed this appeal.


4
Based upon a thorough review of the record, this court has concluded that the district court properly granted the motion for summary judgment and dismissed the complaint.  Accordingly, the motion for appointment of counsel is denied and the district court's final order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation